sin agys -- department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date sep contact person identification_number telephone number br - uh legend employer_identification_number dear sir or madam this is in reference to a letter dated date requesting advance approval of your grant-making procedures under sec_4945 of the internal_revenue_code you are exempt under sec_501 of the code and have been classified as a private_foundation under sec_509 b was formed in accordance with a_trust agreement in memory of c’s late husband d a very well known science fiction writer who wrote many novels about outer space a primary purpose of b is to provide a periodic but not annual award to be known as e to an individual or individuals for practical accomplishments in the field of commercial space activities during his lifetime d wrote about what he conceived outer space would be like in the future you state that by providing a prize to a scientist or other individual for such space activities the award would contribute to the realization of what was only science fiction in d’s novels under the agreement which created b the principal income of all property received and accepted by the trustees to be administered by b will be held in trust by the trustees and the trustees may make payments or distributions from income or principal or both to or for_the_use_of an individual or individuals who in the opinion of the trustees is deserving of a monetary cash award in an amount to be determined from time to time by the trustees for such individual's or individuals’ practical accomplishments in this field of commercial space activities the agreement further provides that the award recipient or recipients will be recommended to the trustees by a three-person board appointed by the trustees each board member will have an area of expertise in space literature space commercialization or space technology the board chairman will communicate the results of its recommendation of a recipient of the award if any to the trustees once a year the award will be granted in recognition of past outstanding achievement in commercial space activities and is not intended to finance any future activities of the recipient there will be no conditions imposed on the manner in which the recipient may expend the award sec_4945 of the code provides for the imposition of taxes on each taxable_expenditure of a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of sec_4945 sec_53_4945-4 of the foundation and similar excise_taxes regulations provides that a grant to an individual for purposes other than those described in sec_4945 of the code is not a taxable_expenditure within the meaning of that section even if the requirements of sec_4945 are not met revrul_77_380 1977_2_cb_419 holds that grants made by a private_foundation primarily in recognition of past achievement with the funds being unrestricted and not earmarked for subsequent travel or study are not taxable_expenditures within the meaning of sec_4945 of the code information provided by you indicates that periodic grants to be awarded by you to individual recipients of e are for past achievement and are not intended to finance any future activity of the recipient as in revrul_77_380 there are no conditions or requirements to be met subsequent to receiving the awards thus the awards are not grants to individuals for travel study or similar purposes by such individuals accordingly your awards for past achievement are made for purposes other than stated in sec_4945 therefore these grants are not subject_to advance approval under sec_4945 moreover these grants would not constitute taxable_expenditures within the meaning of sec_4945 of the code this ruling is conditioned on the understanding that there will be no material changes in the facts upon which it is based it is further conditioned on the understanding that no grants will be awarded to your organization's creators officers directors trustees or members of the selection committee or for a purpose inconsistent with the purposes described in sec_170 of the code we are informing the te_ge office of this action please keep a copy of this ruling with your organization’s permanent records this ruling is directed only to the organization that requested it sec_61 k of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely deere verret debra j kawecki manager exempt_organizations technical group
